SWING, J.
We are of the opinion that the judgment of the court of common pleas should be affirmed in this case.
We regard the contract in controversy as clearly within section 2702, Revised ■Statutes. It was a contract between the parties whereby the village agreed to pay a certain amount of money within a certain time, to be ascertained thereafter. The amount of money was not stated in dollars and cents, but was to be ascertained by a fixed rule thereafter. The amount was to be paid by the village, as far as the contract shows, out of the general fund. It was claimed that the contract did not come within the provision of the statute, for the reason that it was to be paid out of the assessments for street improvements. It might be that the village expected to pay for the services with money so received, but there is no :such limitation in the contract. The village, by its terms, is liable on this contract without regard to whether anything is received from property assessed.
The provisions of this statute, we think, are too plain and too broad to permit any such contract to be valid unless the terms of the law have been complied with, and in this case it was admitted that they were not.
Judgment affirmed with costs.